UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1220



ARTHUR O. ARMSTRONG,

                                           Petitioner - Appellant,

          versus


KOURY CORPORATION,

                                            Respondent - Appellee.



                            No. 01-1225



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


KOURY CORPORATION, et al,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., and
William L. Osteen, District Judges. (MISC-00-96-1, MISC-01-18-1)


Submitted:   May 3, 2001                    Decided:   May 17, 2001
Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated appeals, Arthur O. Armstrong appeals

district court orders dismissing his motions for leave to file law-

suits.   We have reviewed the record and the district court orders

and find no error.   Accordingly, we deny Armstrong’s motions for

leave to proceed in forma pauperis and dismiss the appeals as friv-

olous.   We further deny Armstrong’s motions for summary judgment.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                 2